PER CURIAM:
Plaintiff, a former administrative assistant to the Director of the Connecticut State Welfare Department, appeals from the dismissal of his declaratory judgment action to review the constitutionality of the Connecticut Merit System Act, Title 5, Conn.Gen.Stat. (Rev.1958) and from the denial of his request for a three-judge court to hear the case. The gravamen of his complaint is that his constitutional rights were infringed by the application of the procedures resulting in his dismissal pursuant to Title 5, supra.
We affirm on Judge Clarie’s opinion below, D.C., 293 F.Supp. 834.
Affirmed.